          Case 8:20-cr-00317-TDC Document 15 Filed 10/14/20 Page 1 of 1



                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                          )25 7+( ',675,&7 2) 0$5</$1'

 81,7(' 67$7(6 2) $0(5,&$

        Y                                             &5,0,1$/ 12 7'&

 9$/, 81*858                                          81'(5 6($/

        'HIHQGDQW



             *29(510(17¶6 027,21 72 816($/ $6 72 9$/, 81*858

      &RPHV QRZ WKH 8QLWHG 6WDWHV RI $PHULFD E\ DQG WKURXJK LWV DWWRUQH\V 5REHUW . +XU

8QLWHG 6WDWHV $WWRUQH\ IRU WKH 'LVWULFW RI 0DU\ODQG DQG (OL]DEHWK :ULJKW $VVLVWDQW 8QLWHG 6WDWHV

$WWRUQH\ IRU VDLG 'LVWULFW DQG KHUHE\ PRYHV WKLV +RQRUDEOH &RXUW IRU DQ 2UGHU XQVHDOLQJ WKH

,QGLFWPHQW VXEPLWWHG LQ FRQQHFWLRQ ZLWK WKH DERYHUHIHUHQFHG GHIHQGDQW 9$/, 81*858 ZDV

DVNHG WR VHOIVXUUHQGHU DQG KDV DSSHDUHG EHIRUH WKLV &RXUW DQG DV VXFK LW LV QR ORQJHU QHFHVVDU\ WR

VHDO WKH ,QGLFWPHQW DV WR WKLV GHIHQGDQW +RZHYHU UHPDLQLQJ GHIHQGDQWV LQ WKLV FDVH KDYH QRW \HW

EHHQ DSSUHKHQGHG $V VXFK WKH JRYHUQPHQW VXEPLWV WKDW WKH ,QGLFWPHQW VKRXOG UHPDLQ VHDOHG DV

WR WKH UHPDLQLQJ GHIHQGDQWV H[FHSW DV RWKHUZLVH RUGHUHG E\ WKH &RXUW

      :+(5()25( WKH JRYHUQPHQW UHVSHFWIXOO\ UHTXHVWV WKDW WKH ,QGLFWPHQW DQG DQ\ RWKHU

GRFXPHQWV ILOHG LQ WKLV FDVH EH XQVHDOHG DV WR 9$/, 81*858 RQO\

                                                 5HVSHFWIXOO\ VXEPLWWHG

                                                 5REHUW . +XU
                                                 8QLWHG 6WDWHV $WWRUQH\

                                            %\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                (OL]DEHWK :ULJKW
                                                $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\

                        14th GD\ RI 2FWREHU 
,W LV VR 25'(5(' WKLV BBBBB

                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 7KH +RQRUDEOH *LQD / 6LPPV
                                                 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
